

117 S1841 IS: Mental Health Services for Students Act of 2021
U.S. Senate
2021-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1841IN THE SENATE OF THE UNITED STATESMay 26, 2021Ms. Smith (for herself, Mr. Whitehouse, Mr. Blumenthal, Mr. Wyden, Mr. Murphy, Mr. Sanders, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to revise and extend projects relating to children and to provide access to school-based comprehensive mental health programs.1.Short titleThis Act may be cited as the Mental Health Services for Students Act of 2021.2.PurposesThe purposes of this Act are to—(1)revise, increase funding for, and expand the scope of the Project AWARE State Educational Agency Grant Program carried out by the Secretary of Health and Human Services, in order to provide access to more comprehensive school-based mental health services and supports;(2)provide for comprehensive staff development for school and community service personnel working in public schools;(3)provide for comprehensive training to improve health and academic outcomes for children with, or at risk for, mental health disorders, for parents or guardians, siblings, and other family members of such children, and for concerned members of the community;(4)provide for comprehensive, universal, evidence-based screening to identify children and adolescents with potential mental health disorders or unmet emotional health needs;(5)recognize best practices for the delivery of mental health care in school-based settings, including school-based health centers;(6)provide for comprehensive training for parents or guardians, siblings, other family members, and concerned members of the community on behalf of children and adolescents experiencing mental health trauma, disorder, or disability; and(7)establish formal working relationships between health, human service, and educational entities that support the mental and emotional health of children and adolescents in the school setting.3.Amendments to the Public Health Service Act(a)Technical amendmentsThe second part G (relating to services provided through religious organizations) of title V of the Public Health Service Act (42 U.S.C. 290kk et seq.) is amended—(1)by redesignating such part as part J; and(2)by redesignating sections 581 through 584 as sections 596 through 596C, respectively.(b)School-Based mental health and childrenSection 581 of the Public Health Service Act (42 U.S.C. 290hh) (relating to children and violence) is amended to read as follows:581.School-based mental health; children and adolescents(a)In generalThe Secretary, in collaboration with the Secretary of Education, shall, directly or through grants, contracts, or cooperative agreements awarded to eligible entities described in subsection (c), assist local communities and public schools (including schools funded by the Bureau of Indian Education) in applying a public health approach to mental health services both in public schools and in the community. Such approach shall provide comprehensive developmentally appropriate services and supports that are linguistically and culturally appropriate and trauma-informed, and incorporate developmentally appropriate strategies of positive behavioral interventions and supports. A comprehensive school-based mental health program funded under this section shall assist children in dealing with traumatic experiences, grief, bereavement, risk of suicide, and violence.(b)ActivitiesUnder the program under subsection (a), the Secretary may—(1)provide financial support to enable local communities to implement a comprehensive culturally and linguistically appropriate, trauma-informed, and developmentally appropriate, school-based mental health program that—(A)builds awareness of individual trauma and the intergenerational, continuum of impacts of trauma on populations;(B)trains appropriate staff to identify, and screen for, signs of trauma exposure, mental health disorders, or risk of suicide; and(C)incorporates positive behavioral interventions and supports, family engagement, student treatment, and multigenerational supports to foster the health and development of children, prevent mental health disorders, and ameliorate the impact of trauma;(2)provide technical assistance to local communities with respect to the development of programs described in paragraph (1);(3)provide assistance to local communities in the development of policies to address child and adolescent trauma and mental health issues and violence when and if it occurs;(4)facilitate community partnerships among families, students, law enforcement agencies, education agencies, mental health and substance use disorder service systems, family-based mental health service systems, child welfare agencies, health care providers (including primary care physicians, mental health professionals, and other professionals who specialize in children’s mental health such as child and adolescent psychiatrists), institutions of higher education, faith-based programs, trauma networks, and other community-based systems; and(5)establish best practice mechanisms for children and adolescents to report to school staff, such as educators, school leaders, or school-based health professionals, incidents of violence or plans by other children, adolescents, or adults to inflict harm on themselves or others.(c)Requirements(1)In generalTo be eligible for a grant, contract, or cooperative agreement under subsection (a), an entity shall—(A)be a partnership that includes—(i)a State educational agency, as defined in section 8101 of the Elementary and Secondary Education Act of 1965, in coordination with one or more local educational agencies, as defined in section 8101 of the Elementary and Secondary Education Act of 1965, or a consortium of any entities described in subparagraph (B), (C), (D), or (E) of section 8101(30) of such Act; and(ii)in accordance with paragraph (2)(A)(i), appropriate public or private entities that employ interventions that are evidence-based, as defined in section 8101 of the Elementary and Secondary Education Act of 1965; and(B)submit an application, that is endorsed by all members of the partnership, that—(i)specifies which member will serve as the lead partner; and(ii)contains the assurances described in paragraph (2).(2)Required assurancesAn application under paragraph (1) shall contain assurances as follows:(A)The eligible entity will ensure that, in carrying out activities under this section, the eligible entity will enter into a memorandum of understanding—(i)with at least 1 community-based mental health provider, including a public or private mental health entity, health care entity, family-based mental health entity, trauma network, or other community-based entity, as determined by the Secretary (and which may include additional entities such as a human services agency, law enforcement or juvenile justice entity, child welfare agency, an institution of higher education, or another entity, as determined by the Secretary); and(ii)that clearly states—(I)the responsibilities of each partner with respect to the activities to be carried out, including how family engagement will be incorporated in the activities;(II)how school-employed and school-based or community-based mental health professionals will be utilized for carrying out such responsibilities;(III)how each such partner will be accountable for carrying out such responsibilities; and(IV)the amount of non-Federal funding or in-kind contributions that each such partner will contribute in order to sustain the program.(B)The comprehensive school-based mental health program carried out under this section supports the flexible use of funds to address—(i)universal prevention, through the promotion of the social, emotional, mental, and behavioral health of all students in an environment that is conducive to learning;(ii)selective prevention, through the reduction in the likelihood of at-risk students developing social, emotional, mental, behavioral health problems, suicide, or substance use disorders;(iii)the screening for, and early identification of, social, emotional, mental, behavioral problems, suicide risk, or substance use disorders and the provision of early intervention services;(iv)the treatment or referral for treatment of students with existing social, emotional, mental, behavioral health problems, or substance use disorders;(v)the development and implementation of evidence-based programs to assist children who are experiencing or have been exposed to trauma and violence, including program curricula, school supports, and after-school programs; and(vi)the development and implementation of evidence-based programs to assist children who are grieving, which may include training for school personnel on the impact of trauma and bereavement on children, and services to provide support to grieving children.(C)The comprehensive school-based mental health program carried out under this section will provide for in-service training of all school personnel, including ancillary staff and volunteers, in—(i)the techniques and supports needed to promote early identification of children with trauma histories, children who are grieving, and children with a mental health disorder or at risk of developing a mental health disorder, or who are at risk of suicide;(ii)the use of referral mechanisms that effectively link such children to appropriate prevention, treatment, and intervention services in the school and in the community and to follow-up when services are not available;(iii)strategies that promote a school-wide positive environment, including strategies to prevent discrimination, bullying, and harassment, which includes both cyberstalking and cyber-bullying; (iv)strategies for promoting the social, emotional, mental, and behavioral health of all students; and(v)strategies to increase the knowledge and skills of school and community leaders about the impact of trauma and violence and on the application of a public health approach to comprehensive school-based mental health programs.(D)The comprehensive school-based mental health program carried out under this section will include comprehensive training for parents or guardians, siblings, and other family members of children with mental health disorders, and for concerned members of the community in—(i)the techniques and supports needed to promote early identification of children with trauma histories, children who are grieving, children with a mental health disorder or at risk of developing a mental health disorder, and children who are at risk of suicide;(ii)the use of referral mechanisms that effectively link such children to appropriate prevention, treatment, and intervention services in the school and in the community and follow-up when such services are not available; and(iii)strategies that promote a school-wide positive environment, including strategies to prevent discrimination, bullying, and harassment, which includes both cyberstalking and cyber-bullying. (E)The comprehensive school-based mental health program carried out under this section will demonstrate the measures to be taken to sustain the program (which may include seeking funding for the program under a State Medicaid plan under title XIX of the Social Security Act or a waiver of such a plan, or under a State plan under subpart 1 of part B or part E of title IV of the Social Security Act).(F)The eligible entity is supported by the State agency with primary responsibility for behavioral health to ensure that the comprehensive school-based mental health program carried out under this section will be sustainable after funding under this section terminates.(G)The comprehensive school-based mental health program carried out under this section will be coordinated with early intervening activities carried out under the Individuals with Disabilities Education Act or activities funded under part A of title IV of the Elementary and Secondary Education Act of 1965.(H)The comprehensive school-based mental health program carried out under this section will be trauma-informed, evidence-based, and developmentally, culturally, and linguistically appropriate.(I)The comprehensive school-based mental health program carried out under this section will include a broad needs assessment of youth who drop out of school due to policies of zero tolerance with respect to drugs, alcohol, or weapons and an inability to obtain appropriate services.(J)The mental health services provided through the comprehensive school-based mental health program carried out under this section will be provided by qualified mental and behavioral health professionals who are certified, credentialed, or licensed in compliance with applicable Federal and State law and regulations by the State involved and who are practicing within their area of competence.(K)Students will be permitted to self-refer to the mental health program for mental health care and self-consent for mental health crisis care to the extent permitted by State or other applicable law.(3)CoordinatorAny entity that is a member of a partnership described in paragraph (1)(A) may serve as the coordinator of funding and activities under the grant if all members of the partnership agree.(4)Compliance with HIPAAA grantee under this section shall be deemed to be a covered entity for purposes of compliance with the regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996.(5)Compliance with FERPASection 444 of the General Education Provisions Act (commonly known as the Family Educational Rights and Privacy Act of 1974) shall apply to any entity that is a member of the partnership in the same manner that such section applies to an educational agency or institution (as that term is defined in such section).(d)Geographical distributionThe Secretary shall ensure that grants, contracts, or cooperative agreements under subsection (a) will be distributed equitably among the regions of the country and among urban and rural areas.(e)Duration of awardsWith respect to a grant, contract, or cooperative agreement under subsection (a), the period during which payments under such an award will be made to the recipient shall be 5 years, with options for renewal.(f)Evaluation and measures of outcomes(1)Development of processThe Assistant Secretary shall develop a fiscally appropriate process for evaluating activities carried out under this section. Such process shall include—(A)the development of guidelines for the submission of program data by grant, contract, or cooperative agreement recipients;(B)the development of measures of outcomes (in accordance with paragraph (2)) to be applied by such recipients in evaluating programs carried out under this section; and(C)the submission of annual reports by such recipients concerning the effectiveness of programs carried out under this section.(2)Measures of outcomes(A)In generalThe Assistant Secretary shall develop measures of outcomes to be applied by recipients of assistance under this section, and the Assistant Secretary, in evaluating the effectiveness of programs carried out under this section. Such measures shall include student and family measures as provided for in subparagraph (B) and local educational measures as provided for under subparagraph (C).(B)Student and family measures of outcomesThe measures for outcomes developed under paragraph (1)(B) relating to students and families shall, with respect to activities carried out under a program under this section, at a minimum include provisions to evaluate whether the program is effective in—(i)increasing social and emotional competency;(ii)improving academic outcomes, including as measured by proficiency on the annual assessments under section 1111(b)(2) of the Elementary and Secondary Education Act of 1965;(iii)reducing disruptive and aggressive behaviors;(iv)improving child functioning;(v)reducing substance use disorders;(vi)reducing rates of suicide and other forms of violence;(vii)reducing exclusionary disciplinary practices, including suspensions, expulsions, and the involvement of law enforcement; (viii)increasing high school graduation rates, calculated using the four-year adjusted cohort graduation rate or the extended-year adjusted cohort graduation rate (as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965);(ix)improving attendance rates and rates of chronic absenteeism;(x)improving access to care for mental health disorders, including access to mental health services that are trauma-informed, and developmentally, linguistically, and culturally appropriate;(xi)improving health outcomes;(xii)decreasing disparities among vulnerable and protected populations in outcomes described in clauses (i) through (viii); and(xiii)reducing rates of discrimination, bullying, and harassment, which includes both cyberstalking and cyber-bullying.(C)Local educational outcomesThe outcome measures developed under paragraph (1)(B) relating to local educational systems shall, with respect to activities carried out under a program under this section, at a minimum include provisions to evaluate—(i)the effectiveness of comprehensive school mental health programs established under this section;(ii)the effectiveness of formal partnership linkages among child and family serving institutions, community support systems, and the educational system;(iii)the progress made in sustaining the program once funding under the grant has expired;(iv)the effectiveness of training and professional development programs for all school personnel that incorporate indicators that measure cultural and linguistic competencies under the program in a manner that incorporates appropriate cultural and linguistic training;(v)the improvement in perception of a safe and supportive learning environment among school staff, students, and parents;(vi)the improvement in case-finding of students in need of more intensive services and referral of identified students to prevention, early intervention, and clinical services;(vii)the improvement in the immediate availability of clinical assessment and treatment services within the context of the local community to students posing a danger to themselves or others;(viii)the increased rates of successful matriculation to postsecondary education; (ix)reduced suicide rates;(x)reducing exclusionary disciplinary practices, including suspensions, expulsions, and the involvement of law enforcement; and (xi)increased educational equity.(3)Submission of annual dataAn eligible entity described in subsection (c) that receives a grant, contract, or cooperative agreement under this section shall annually submit to the Assistant Secretary a report that includes data to evaluate the success of the program carried out by the entity based on whether such program is achieving the purposes of the program. Such reports shall utilize the measures of outcomes under paragraph (2) in a reasonable manner to demonstrate the progress of the program in achieving such purposes.(4)Evaluation by Assistant SecretaryBased on the data submitted under paragraph (3), the Assistant Secretary shall annually submit to Congress a report concerning the results and effectiveness of the programs carried out with assistance received under this section.(5)LimitationAn eligible entity shall use not more than 20 percent of amounts received under a grant under this section to carry out evaluation activities under this subsection.(g)Information and educationThe Secretary shall establish comprehensive information and education programs to disseminate the findings of the knowledge development and application under this section to the general public and to health care professionals.(h)Amount of grants and authorization of appropriations(1)Amount of grantsA grant under this section shall be in an amount that is not more than $2,000,000 for each of the first 5 fiscal years following the date of enactment of the Mental Health Services for Students Act of 2021. The Secretary shall determine the amount of each such grant based on the population of children up to age 21 of the area to be served under the grant.(2)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $200,000,000 for each of the first 5 fiscal years following the date of enactment of the Mental Health Services for Students Act of 2021..(c)Conforming amendmentPart G of title V of the Public Health Service Act (42 U.S.C. 290hh et seq.), as amended by subsection (b), is further amended by striking the part designation and heading and inserting the following:GSchool-based mental health.